DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 2/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 16530112 and patent number 11014691 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 4-12, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach the claimed nose structure of an aircraft. Bernadet (US 20130146710 A1) teaches a wheel well assembly with a pressure deck and floor panel support elements, but fails to teach a floor panel support, supported by the pressure deck, with a plurality of floor panels coupled to the floor panel support, in which a plurality of transport elements is coupled to the floor panel supports between the floor panel support and the pressure deck. The prior art of record does not render obvious such a modification, as locating transport elements between the components as claimed would require structural modifications that would compromise the pressurized floor components. Applicants arguments filed 2/23/22 are found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MICHAEL H WANG/Primary Examiner, Art Unit 3642